DETAILED ACTION
Status of Claims:  
Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim is indefinite because it is not clear whether it is intended to be an apparatus claim or process claim.  Claim 2 is dependent on apparatus claim 1, however claim 2 only recites a process step (“the substances with the large specific gravity are sieved”) and no structural limitations.  For the purposes of examination, claim 2 shall be interpreted to require a means for sieving to achieve the claimed process step.  

Regarding claims 10-11, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boltz et al. (US 10,138,148 B2).

Regarding claim 1, Boltz teaches a recovery system of a composite powder carrier in a HPB municipal wastewater treatment (sewage treating apparatus; bioreactor 210 with mobile biofilm 220 and suspended growth 218 substantially evenly distributed throughout; mobile biofilm substratum includes such materials as powdered lignocellulosic material, sand, non-biodegradable bacterial materials and synthetic particles; the mobile biofilm comprises grafted copolymers of lignocellulosic particles with the synthetic polymers or copolymers) (see Title; Fig. 3; col. 18, lines 40-48; col. 6, lines 

Regarding claim 2, per the interpretation noted above, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 1, wherein the substances with the large specific gravity are sieved (without limitation, the separation unit may be devices other than a hydrocyclone; the separation unit may be two or more devices, wherein the devices are the same or different and arranged in series, which suggests any order of the two or more different devices; and the devices include, but are not limited to, hydrocyclones, lamella plate settlers, screens, sieves, spitzkasten, double-cone classifiers, elutriators, barbotage chambers or flotation chambers) (see col. 19, lines 24-26; col. 6, line 59 to col. 7, line 1) to remove large particle inorganic impurities and obtain the composite powder carrier (these functional limitations are inherent for the sieves and screens in the separation of mobile biofilm).

Regarding claim 3, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 1, wherein the excess concentrated sludge contains the composite powder carrier, an organic microbial matter attached to the composite powder carrier, large particle inorganic impurities, fine particle impurities, a suspended microbial organic 

Regarding claim 4, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 3, wherein the substances with the large specific gravity comprise a first part of the composite powder carrier, the organic microbial matter attached to the composite powder carrier (the term “mobile biofilm” means a biofilm supported by a substratum) (see Boltz, col. 6, lines 34-35 and col. 15, lines 20-22) and the large particle inorganic impurities (see claim 3 above, upon which claim 4 depends; additionally, large particle inorganic impurities will be inherently present because the prior art system teaches the claimed structure for separating the claimed excess concentrated sludge to recover and reuse the composite powder carrier in the substances with a large specific gravity; Boltz also discloses in col. 21, lines 33-36 that the solid-solid separation unit efficiency in separating mobile biofilm from other solids is about 50% to 99.9999% and therefore suggests other solids, such as large particle impurities, being included in the substances with the large specific gravity).

Regarding claim 5, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 4, wherein the substances with the small 

Regarding claim 6, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 4, wherein the first part of the composite powder carrier accounts for more than 80 wt % of the composite powder carrier in the excess concentrated sludge (the solid-solid separation unit efficiency in separating mobile biofilm from other solids is about 50% to 99.9999%) (see Boltz, col. 21, lines 33-36).

Regarding claim 7, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 4, wherein the organic microbial matter attached to the composite powder carrier accounts for 8 wt %-15 wt % of a total amount of the organic microbial matter attached to the composite powder carrier and the suspended microbial organic matter in the excess concentrated sludge (these limitations are presumed to be inherent because the prior art system teaches the claimed structure for separating the claimed excess concentrated sludge to recover and reuse the composite powder carrier in the substances with a large specific gravity).

Regarding claim 11, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 2, wherein the excess concentrated sludge contains the composite powder carrier, an organic microbial matter attached to the composite powder carrier, the large particle inorganic impurities, fine particle impurities, a suspended microbial organic matter, and inorganic ash (Boltz teaches the claimed recovery system and the claimed HPB treatment of municipal wastewater, and therefore the excess concentrated sludge of Boltz is presumed to inherently include these claimed components; Boltz discloses in col. 19, lines 6-9 that the compacted particulate matter which becomes underflow that exits liquid-solid separation unit outlet 240 is comprised of detached biofilm fragments, suspended growth and mobile biofilm; the term “large” is interpreted in view of the Specification (see p. 6, para. 3 to p. 7, para. 1) to mean particles larger than 16-80 mesh and the term “fine” is interpreted to mean a dimension which is smaller than the large particle inorganic impurities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2) as applied to claim 1 above, and further in view of McDonald et al. (US 2018/0050945 A1).

Regarding claim 8, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 1, wherein the composite powder carrier cyclone separation and recovery system adopts a cyclone separator, and the excess concentrated sludge is transported to an inlet, and then separated under an action of the excess concentrated sludge's own gravity and a rotating force of the cyclone separator, and the substances with the small specific gravity flow out from an overflow port at a top of the cyclone separator, and the substances with the large specific gravity are discharged from an outlet at a bottom of the cyclone separator (where the density of 
Boltz does not explicitly teach wherein the excess concentrated sludge is transported to the cyclone separator inlet by a pump.
However, Boltz further teaches the transport of material between system components by the action of a pump (effluent is directed from a separation unit into a pump station for conveyance) (see col. 10, lines 54-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Boltz to include a pump station for transporting the excess concentrated sludge by pump to the cyclone separator because such an arrangement achieves predictable results to transport the substances containing composite powder carriers.
Boltz does not explicitly teach wherein the cyclone separator comprises an upper hollow column and a lower hollow cone connected to the upper hollow column, and the inlet for the excess concentrated sludge is on a side wall of the upper hollow column.
McDonald teaches a cyclone separator (hydro-cyclone 18) (see Fig. 2 and para. 0023), wherein the cyclone separator comprises an upper hollow column (a hollow inlet section 74 which comprises a generally annular body) and a lower hollow cone (a hollow conical section 72) connected to the upper hollow column, and the inlet for the feed stream is on a side wall of the upper hollow column (inlet conduit 80 is coupled with the inlet section 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Boltz cyclone separator to be configured with an upper hollow column, a lower hollow cone and a feed stream inlet as taught by McDonald because such a cyclone separator structure is known in 

Regarding claim 9, Boltz, as modified by McDonald, teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 8.
Boltz, as modified by McDonald, does not explicitly teach wherein a length-diameter ratio of the lower hollow cone is (9-12):1, a pipe diameter ratio of the inlet, the overflow port and the outlet is 2:1.5:1, an inlet pressure is 3-4 bar, and an inlet flow is 15-20 m3/h.
However, McDonald further teaches that the cyclone separator geometry of inlet conduit area, cylindrical section length, total length, cone angle, the discharge outlet diameter and the feed stream conditions of pressure and velocity are result-effective variables (see para. 0027). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary these parameters during routine experimentation to optimize the cyclone separator operation and efficiently recover the Boltz composite powder carriers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (US 10,138,148 B2) as applied to claims 1-2 above, and further in view of Weir (US 6,953,529 B2).

Regarding claim 10, Boltz teaches the recovery system of the composite powder carrier in the HPB municipal wastewater treatment according to claim 2, wherein the substances with the large specific gravity are sieved using a sieve of 16-80 mesh (particle sizes range from about 500 nm to 5mm, or about 1 µm to 3mm, or about 2 µm to 2mm, or about 5 µm to 1 mm, which are ranges overlapping 16-80 US mesh sizes (i.e. 1.19 mm to 177 µm) and where the claimed ranges "overlap or lie inside 
Boltz does not explicitly teach that the sieve is at an inclined angle of 60°-75°.
Weir teaches a separation and recovery system comprising a sieve at an inclined angle of 60°-75° (the plane of the screen 25 is tilted at an angle in the range of 60°-75°, dependent upon the function of the screen, and where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists) (see col. 4, lines 37-41; MPEP § 2144.05(I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sieve of Boltz to be at an inclined angle of 60°-75° as taught by Weir because such an angle achieves predictable results for separation of the composite powder carrier from other particulates and enables the use of gravity flow to reduce material transfer energy consumption (particulate matter greater than a determinate size does not pass through the screen 25; flows under gravity over the screen surface 26) (see Weir, col. 3, lines 46-49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578. The examiner can normally be reached M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        

/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        January 18, 2022